Citation Nr: 1200470	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  10-04 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from September 2, 2007 through April 13, 2011.

2.  Entitlement to an initial staged rating in excess of 50 percent for PTSD from April 14, 2011.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service in July 2000 and from September 2003 to September 2007.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a statement received in December 2010, and before the case had been certified to the Board, the Veteran (through his representative) withdrew the appeals pertaining to hearing loss, low back disability, and disability of the knees.

The issue of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's PTSD was manifested by depression, sleep difficulties, irritability and outbursts of anger, diminished participation in external activities, a restrictive range of affect, difficulty in concentrating, and intrusive thoughts productive of occupational and social impairment comparable to no more than reduced reliability and productivity.

CONCLUSIONS OF LAW

1.  The criteria for a 50 percent initial rating for PTSD, from September 2, 2007 through April 13, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a rating in excess of 50 percent for PTSD have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

As the November 2008 rating decision granted service connection for the disability on appeal, that claim is now substantiated.  As such, the filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that as for rating the Veteran's PTSD, the relevant criteria have been provided to the Veteran, including in the December 2009 statement of the case.  The claim was readjudicated in a May 2011 supplemental statement of the case.  In May 2008 the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA records.  The Veteran has undergone VA examinations that addressed the matters presented by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited his subjective complaints.  The examinations described the Veteran's PTSD in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the initial rating issue on appeal has been met.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial ratings assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Diagnostic Code 9411 addresses PTSD.  Under that code, a 50 percent rating for PTSD is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating for PTSD is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating for PTSD is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

The Board observes that to adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the Veteran's GAF scores and the enumerated factors listed in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV [Diagnostic and Statistical Manual of Mental Disorders, 4th ed.].

A November 2008 rating decision granted the Veteran's claim for service connection for PTSD and assigned a 10 percent initial evaluation, effective September 2, 2007.  A November 2010 rating decision increased the Veteran's PTSD evaluation to 30 percent, effective September 2, 2007, and a May 2011 rating decision increased the Veteran's PTSD evaluation to 50 percent, effective April 14, 2011.

I.  Entitlement to an initial rating in excess of 30 percent for PTSD from September 2, 2007 through April 13, 2011

The evidence for this time period, including VA PTSD examinations dated in May 2008 and June 2010, reflect PTSD symptoms that include often feeling "down" and depressed, sleep difficulties, irritability, outbursts of anger, diminished participation in external activities, a restrictive range of affect, difficulty in concentrating, and intrusive thoughts.

A December 2008 lay statement submitted in support of the Veteran's claim indicated that the Veteran had "major frustrations with minor problems," and further noted that the Veteran had difficulties in everyday social interactions such as standing in line and driving.  The author of the December 2008 statement ended by observing that "I can attest to the lack of joy that [the Veteran] used to find in his daily experiences."

In a November 2009 statement the Veteran indicated that he had moved to Montana to get away from people.  He indicated that he had dropped out of school due to poor concentration and indicated that he could only work if he was isolated and working at a slow pace.  At his June 2010 VA examination the Veteran essentially indicated an interest in dating but was "too nervous" to seek out a serious female relationship.

Based on the foregoing, and as such criteria as restricted affect, problems with memory and concentration, disturbances of motivation and mood, and difficulty in establishing and maintaining effective social relationships are shown, the Board finds that a rating of 50 percent for this time period (September 2, 2007 through April 13, 2011) is warranted.

II.  Entitlement to an initial rating in excess of 50 percent for PTSD

In finding that the Veteran is entitled an initial rating of 50 percent for PTSD from September 2, 2007 through April 13, 2011, the question now becomes whether the Veteran is entitled to an initial rating in excess of 50 percent for PTSD at any time during the appeal period.

A review of the claims file reveals that, despite undergoing multiple VA psychiatric examinations, symptoms such as obsessional rituals which interfere with routine activities, depression affecting the ability to function independently, impaired impulse control, and spatial disorientation have not been shown.  While the April 2011 VA examiner noted that the Veteran's speech was not relevant "occasionally," the Board can not find any mention of any speech or cognitive disorder, and it does not appear that the Veteran has ever asserted as much.  It does not appear that the Veteran has ever claimed having hallucinations.  While the Veteran has indicated (such as in the January 2009 VA psychiatric record) that he has thought about suicide at times, he also stated that he had no such plan and would "never do this."  While some neglect of personal appearance was noted on the June 2010 VA examination, an unkempt appearance was not noted on the May 2008 or April 2011 VA examinations, and the record does not indicate that neglect of personal appearance and hygiene have been consistently shown.

While it is clear that the Veteran's PTSD has impacted his social functioning, and a diminished participation in activities has been noted, the Veteran did indicate (at the June 2010 VA examination) that he had two friends, and at the April 2011 VA examination it was noted that the Veteran had several friends.  While in December 2010 the Veteran was charged with vandalism after punching a self-checkout screen at a grocery store, the April 2011 VA examiner has indicated that the Veteran's history of violence is significant only towards objects.

As for employment, the Veteran indicated at his June 2010 VA examination that he had taken two days off the prior 6 months due to job-related stress.  The April 2011 VA examination noted that the Veteran had been terminated from his job in December 2010 due to cursing, breaking tools, throwing objects, and verbally abusing others.  In a May 2011 report of contact the Veteran's former employer stated, however, that the Veteran was not terminated for reasons related to anger, attitude, or difficulty in getting along with others.

The Veteran's GAF scores have included 55 (May 2008 VA examination), 50-55 (June 2010 VA examination), 60 (July 2010 VA psychiatric record), and 53 (the April 2011 VA examiner indicated that the veteran's overall GAF was 50, and was 53, as based on service-connected mental disorders).  While such findings tend to reflect moderate to serious levels of PTSD symptoms, a review of the clinical findings from the psychiatric examinations of record do not reveal symptoms which more closely approximate the criteria for a rating of 70 percent.

In sum, the April 2011 VA examiner, while observing that the Veteran's PTSD had worsened since the prior examination in June 2010, still stated that the Veteran's depression was only moderate in severity.  The Board here observes that while the April 2011 VA examiner noted that the Veteran would profit from psychotherapy and psychiatric medications, the Veteran was not currently taking medications or receiving mental health treatment.  Further, it was also noted that the Veteran's "current weaknesses" from his symptoms were poor temper and self-management, and such factors have already been considered in assigning the 50 percent evaluation.  As such, a rating in excess of 50 percent for PTSD is not warranted at any time during the appeal.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain PTSD symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Further, and while the Board finds that the Veteran has been credible in his reports, as with the medical evidence of record, the Veteran's account of his PTSD symptomatology describes a rating consistent with a 50 percent rating.

In reviewing the foregoing, the Board has been cognizant of the "benefit of the doubt" rule, but there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization. Id. at 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.

The evidence of record does not reveal that the Veteran's disability picture is so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's disability on appeal is not one that is rated by analogy, but, instead, has been evaluated under the applicable Diagnostic Code, 9411, that has specifically contemplated the level of occupational and social impairment caused by service-connected PTSD.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

ORDER

Entitlement to an initial rating of 50 percent for PTSD, from September 2, 2007 through April 13, 2011, is granted, subject to the applicable law governing the award of monetary benefits.

Entitlement to an initial rating in excess of 50 percent for PTSD at any time during the appeal is denied.


REMAND

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has attributed his employment difficulties largely to PTSD.  The Board also notes that as the May 2011 RO decision granted service connection for substance abuse, the Veteran's service-connected disability picture is broader than just PTSD.  Entitlement to a TDIU has not been adjudicated by the AOJ, nor developed for appellate consideration at this time.  As such, it must be adjudicated by the AOJ prior to appellate consideration.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice relative to the issue of entitlement to a TDIU.

2.  The AOJ should adjudicate the issue of entitlement to a total rating based on individual unemployability due to service-connected disability.  Notice of the determination and the Veteran's appellate rights should be provided to the Veteran and his representative.  Only if an appeal is completed as to this matter should the issue be returned to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


